Slip Op. 13-100

                 UNITED STATES COURT OF INTERNATIONAL TRADE

TIANJIN WANHUA CO., LTD.,

                            Plaintiff,
                                                    Before: Leo M. Gordon, Judge
           v.
                                                    Court No. 11-00070
UNITED STATES,

                            Defendant.

                                          JUDGMENT

         In this action Defendant sought and received a voluntary remand. See ECF
No. 32 (Def.’s motion for voluntary remand); ECF No. 34 (order granting voluntary
remand). Defendant filed its remand results on July 22, 2013. See Final Results of
Redetermination Pursuant to Court Order, Tianjin Wanhua Co. v. United States, Court
No. 11-00070 (July 22, 2013) (“Redetermination”), ECF No. 39. All parties concur with
the Redetermination. See ECF No. 41 (letter on behalf of all parties that court should
sustain remand results). Accordingly, it is hereby
         ORDERED that the Redetermination is sustained; and it is further
         ORDERED that the subject entries enjoined in this action, see ECF No. 12 (order
granting consent motion for preliminary injunction), must be liquidated in accordance
with the final court decision, as provided for in Section 516A(e) of the Tariff Act of 1930,
as amended, 19 U.S.C. § 1516a(e) (2006).

                                                             /s/ Leo M. Gordon
                                                           Judge Leo M. Gordon


Dated:      August 6, 2013
            New York, New York